UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1967


JOSEPH CRUSSIAH,

                Plaintiff - Appellant,

          v.

CAROL ATTIA; ANTHONY MACARTHY; ASMIR SYED; LUC OKE; ANJANA
DHAR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paula Xinis, District Judge. (8:15-cv-
02516-PX)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Crussiah, Appellant Pro Se. Kristen Nichole Nesbitt, Lucas
William Chrencik, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Crussiah appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.         Crussiah v. Attia,

No. 8:15-cv-02516-PX (D. Md. July 26, 2016).          We deny Crussiah’s

motion for judicial notice and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    2